PER CURIAM.
This case is factually related to the case of Bracer and Co., Inc. v. City of Hollywood, 360 So.2d 1264 (Fla. 4th DCA 1978); cert. denied, 368 So.2d 1362 (Fla.1979) wherein we affirm, without opinion, a decision of the Circuit Court denying the relief which was successfully sought by the appel-lees here. In view of the similarity of the cases and the diametrically opposite results in each, we have carefully examined and considered the record in each case and the briefs and argument of respective counsel. Unlike Bracer, the record in this case fully supports the granting of the relief sought, both factually and legally.
Accordingly, the judgment is affirmed.
LETTS and MOORE, JJ., and SPENCER C. CROSS, Associate Judge, concur.